

DEBT CONVERSION AGREEMENT


THIS LOAN CONVERSION AGREEMENT (the “Agreement”) is entered into as of August 3,
2010 (the “Effective Date”) by and between Doreen McMorran (“Debtor”) whose
address is 356 Vincents Hollow Circle, Henderson, NV. 89052 and Skinvisible,
Inc., a Nevada corporation (the “Company”), whose address is 6320 South Sandhill
Road, Suite 10, Las Vegas, NV 89120.


WHEREAS, Employee in lieu of salary and interest, is owed by the Company in
total, the sum of One Hundred and Sixty Seven Thousand Dollars ($167,000), (the
“Principal”) to the Company in exchange for employment services rendered.


NOW THEREFORE, in consideration of the covenants contained herein, the above
recitals and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:


The Principal amount of the debt will be converted into Three Million Three
Hundred and Forty Thousand (3,340,000) shares of common stock of Skinvisible,
Inc. at the rate of Five Cents ($0.05) per share.  The share certificate will be
issued in the name of your designate.  In addition, the Company will issue a
warrant agreement in the name of your designate, which will give the holder the
right to purchase further shares at Eight Cents ($0.08) per share if exercised
within three (3) years following the conversion date.  The warrant agreement
will give the holder the right to purchase one share for every two shares
acquired by the holder in this transaction for an aggregate total of One Million
Six Hundred and Seventy Thousand (1,670,000) additional shares at the above
price.


IN WITNESS WHEREOF, the parties, intending to be bound hereby, have executed
this Agreement as of the date first written above.




/s/ Doreen McMorran
By:  Doreen McMorran




SKINVISIBLE, INC.




/s/ Terry Howlett
By:  Terry Howlett, President